FILED
                             NOT FOR PUBLICATION                              JUN 30 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PETER R. TIA,                                     No. 10-16979

               Plaintiff - Appellant,             D.C. No. 1:10-cv-00383-SOM-
                                                  BMK
  v.

CRIMINAL INVESTIGATION                            MEMORANDUM *
DEMANDED AS SET FORTH,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Peter R. Tia, a Hawaii state prisoner, appeals pro se from the district court’s

judgment dismissing his action alleging violations of his constitutional rights and

the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1961-1968. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal of a complaint under 28 U.S.C. § 1915(A) for failure to

state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Tia’s claim that he was subject to

inhumane conditions of confinement because Tia failed to allege that any prison

officials were deliberately indifferent to conditions that posed a substantial risk of

serious harm to him. See Farmer v. Brennan, 511 U.S. 825, 834-35 (1994) (setting

forth deliberate indifference standard).

      The district court properly denied Tia’s request for a criminal investigation

into the alleged RICO conspiracy because Tia lacks standing to compel an

investigation or prosecution of another person. See Linda R.S. v. Richard D., 410
U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable interest in

the prosecution or nonprosecution of another.”).

      Tia’s remaining contentions are unpersuasive.

      All pending motions are denied.

      AFFIRMED.




                                                                                 10-16979